Citation Nr: 0600117	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of the removal of the coccyx.

2.  Entitlement to service connection for residuals of dental 
trauma, to receive Class II(a) VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and brother




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.  A hearing was held 
before the undersigned Veterans Law Judge in October 2003.

The Board denied service connection for a back condition and 
issued a remand memorandum for the remaining issues on appeal 
in April 2004.  While on remand, the issue of entitlement to 
service connection for a multiple joint condition was 
resolved in the veteran's favor.  The remaining issues are 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2. The competent and probative medical evidence fails to 
reveal that the veteran's coccyx was removed while he was on 
active duty.

3.  The veteran lost teeth numbered 7, 8, 9, and 10 during 
service as the result of a May 1963 dental trauma.




CONCLUSIONS OF LAW

1.  Postoperative residuals of the removal of the coccyx was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Service connection for residuals of dental trauma 
involving teeth numbered 7, 8, 9, and 10 is warranted for the 
purpose of entitlement to VA dental treatment. 38 U.S.C.A. §§ 
1131, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  A 
determination of service connection requires a finding of the 
existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Through his testimony and statements in support of claim and 
that of his brother and spouse, the veteran contends that his 
coccyx was removed while he was on active duty in 1961.  
However, a thorough review of the veteran's service medical 
records fails to reveal that the veteran's coccyx was 
removed.  See also November 2004 VA joints examination.  
Instead, the evidence reveals that the veteran was 
hospitalized for over a month in 1961 due to a 
marsupialization of a pilondial cyst.  Service connection for 
the postoperative residuals of the pilondial cyst has already 
been established.  See July 2005 rating decision.  As the 
evidence fails to reveal that the veteran's coccyx was 
removed while on active duty, service connection for 
postoperative residuals of such a removal is not warranted.  
See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) 
(The benefit-of-doubt rule does not apply when the 
preponderance of the evidence is against the claim).  

In reaching this conclusion, the Board acknowledges the 
veteran's sincere belief that he is entitled to service 
connection for this disability.  However, it is long settled 
law that the veteran, as layman, is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, his 
assertions that his coccyx was removed while he was on active 
duty are not competent medical evidence.  Nor are such 
assertions by his spouse or brother, also laypersons, 
competent medical evidence of such an occurrence.

Dental Claim

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service- connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381 (2005).  Otherwise, dental 
disabilities are compensable for rating purposes under 38 
C.F.R. § 4.150 (Schedule or ratings - dental and oral 
conditions), Diagnostic Codes 9900- 9916.  

The evidence of record indicates that in service, the veteran 
had extraction of teeth, while post service he had additional 
dental disabilities resulting in dentures.  Missing teeth may 
be compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913 (2005).

There is no evidence of record, that the veteran's loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible, either trauma-induced or otherwise.  In 
addition, there is no evidence that the veteran suffers from 
any other disability listed under 38 C.F.R. § 4.150.  See 
October 2004 VA dental examination.  The Board accordingly 
finds that veteran is not entitled to service connection for 
a dental disability.  Outpatient dental treatment 
eligibility, however, under 38 C.F.R. § 17.161 appears to be 
in order.

As indicated, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
(pyorrhea) are service connected for purposes of establishing 
entitlement to outpatient dental treatment.   See 38 C.F.R. § 
3.381 (2005).  As applicable, a determination will be made as 
to whether it was due to combat wounds or other service 
trauma. 38 C.F.R. § 3.381(e) (2005).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment.  38 C.F.R. § 
17.161(c) (2005).  The lay testimony and medical records 
clearly show that the veteran sustained dental trauma in May 
1963 when the veteran was beaten by several men outside a 
club.  The army hospital record shows that the veteran 
underwent traumatic extraction of the teeth numbered 7, 8, 9, 
and 10.  Therefore, service connection for dental trauma of 
teeth numbered 7, 8, 9, and 10 is warranted for the purpose 
of obtaining VA outpatient dental treatment.





Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

Prior to initial adjudication of his claim, the veteran was 
informed by letter in June 2002 of the evidence necessary to 
substantiate a service connection claim and requested to send 
information describing additional evidence or the evidence 
itself to help with his claim.  The veteran was again 
notified of the principles of service connection in May 2004, 
and informed of the evidence necessary substantiate his claim 
that he was expected to provide and the evidence VA would 
seek.  The May 2004 letter, also specifically requested that 
the veteran submit any evidence in his possession that 
pertained to his claims.  Thus, the Board considers VA's 
notice requirements met for the issues decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim, to include the 
submission of release forms and responses to letters 
requesting information, that he understood the evidence 
needed to substantiate his claims and his and VA's roles in 
the claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005).   The veteran was afforded VA examinations in 
October and November 2004 and the resulting reports are of 
record.  38 C.F.R. § 3.159(c)(4) (2005).  His service medical 
records, lay statements, VA medical records and private 
medical evidence have been associated with his claims file.  
The veteran was afforded the opportunity to offer testimony 
in support of his claims and a hearing transcript is of 
record.  The veteran was notified in January 2005 that 
reasonable efforts to obtain evidence on his behalf were 
unsuccessful (additional service medical records).  See 
38 C.F.R. § 3.159(e) (2005).  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for postoperative residuals of the removal 
of the coccyx is denied.

Service connection for dental trauma of teeth numbered 7, 8, 
9, and 10, for the purpose of obtaining VA outpatient dental 
treatment, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


